 

Exhibit 10.1

 

COHN LIFLAND PEARLMAN HERRMANN & KNOPF LLP Joseph B. Brown, Esq. (015811977)
Park 80 West - Plaza One 250 Pehle Avenue, Suite 401 Saddle Brook, New Jersey
07663 (201) 845-9600   Attorneys for Plaintiff Our File: 38,607-0

  

 

EVENFLOW FUNDING, LLC,

 

        Plaintiff,

 

-vs-

 

INVESTVIEW, INC. (f/k/a Global Investors Services, Inc.), a Corporation of the
State of Nevada, WILLIAM C. KOSOFF, and NICHOLAS S. MATURO,

 

        Defendants.

 

 

SUPERIOR COURT OF NEW JERSEY

LAW DIVISION

MONMOUTH COUNTY

DOCKET NO. MON-L-3105-13

 

CIVIL ACTION

 

STIPULATION OF SETTLEMENT

 

 

This matter having come before the Court upon the application of both the
plaintiff and the defendants; and the parties having agreed and resolved their
differences; it is hereby STIPULATED and AGREED between them as follows:

 

1.        The defendants shall pay to the plaintiff the total sum of $425,000.00
as follows:

 

(a)      All payments shall be made by the defendant, Investview, Inc.

 

 

 

  

(b)     All payments shall be made by the issuance of checks made payable to the
"Cohn Lifland Trust Account, as attorney for Evenflow Funding, LLC", and mailed
to the plaintiff’s attorneys at:

 

Joseph B. Brown, Esq.

Cohn Lifland Pearlman Herrmann & Knopf LLP

Park 80 West - Plaza One

250 Pehle Avenue, Suite 401

Saddle Brook, NJ 07663  

 

(c)     The amount of each payment shall be equal to ten (10%) percent of the
Net Revenues (Revenues less allowances, returns and payments to revenue sharing
agreements, if any) of defendant, Investview, Inc., which it has reported each
quarter to the Securities and Exchange Commission, commencing with the quarter
ending September 30, 2014.

 

(d)     Payments shall be made quarterly, and shall be due and payable on the
tenth (10th) day following Investview, Inc.'s filing of their SEC Form 10-K or
Form 10-Q with the United States Securities and Exchange Commission. By way of
example, Investview's FORM 10-Q for the fiscal quarter ended December 31, 2013
was filed with the United States Securities and Exchange Commission on February
14, 20014. Pursuant to the terms above, Investview's payment for such quarter
would be required to be made by February 24, 2014.

 

(e)     In addition to the above, an initial payment of $25,000.00 shall be made
immediately upon the execution of this Stipulation of Settlement by Investview,
Inc..

 



2

 



 

(f)     An additional payment of $25,000.00 shall be made twelve (12) months
after the date of the initial payment referred to in (e), supra.

 

(g)    The two (2) payments referred to in (e) and (f), supra, shall be in
addition to the quarterly payments set forth in (c) and (d) above.

 

2.       In the event of a default, as defined herein, then the plaintiff, upon
the filing of an Ex Parte Affidavit of Default, shall be entitled to the entry
of a Judgment against the defendants, jointly and severally, in the total sum of
$425,000.00 (less a credit for any payments made pursuant to this Stipulation of
Settlement to the date of default).

 

3.       A default, as defined herein, shall mean one or more of the following
events:

 

(a)     Failure to pay any installment when due after written notice is properly
given pursuant to Paragraph 4 below.

 

(b)     The making of an Assignment by any of the defendants for the Benefit of
Creditors; the filing of a Petition by or against any of defendants for relief
under any provisions of the Federal Bankruptcy Code or any state insolvency
statutes; or the appointment of a Trustee or Receiver for any property of any of
the defendants.

 

3

 

 

4.     If any scheduled payment herein is not delivered when due, Plaintiff
shall deliver a Notice of Breach to Investview, Inc. and Defendants' Counsel.
Defendants shall then have an opportunity to cure the breach, by delivering the
missing payment to Plaintiff's Counsel within five (5) business days of receipt
of the Notice of Breach. If any such breach is not timely cured, the total
amount of the settlement sum then outstanding shall be accelerated ("Accelerated
Sum") and shall be delivered on or before ten (10) business days after receipt
of the Notice of Breach ("Cure Period"). In the event of Defendants' failure to
timely deliver the Accelerated Sum within the Cure Period, Plaintiff may file
the Affidavit of Default without further notice as set forth in Paragraph 2
hereof.

 

5.     Notices. Any notice or other communication given under or relating to
this Agreement shall be in writing and shall be sent by: (a) hand delivery; (b)
reputable overnight delivery service for next business day delivery or; (c)
registered or certified United States mail (return receipt requested), in each
case with delivery charges prepaid, to the Parties at the following respective
addresses (or at such other address for a Party as shall be specified by him,
her or it by like notice):

 

4

 

 

If to the Plaintiff:

 

Joseph B. Brown, Esq.

Cohn, Lifland, Pearlman, Herrmann & Knopf LLP

Park 80 West – Plaza One

250 Pehle Avenue, Suite 401

Saddle Brook, New Jersey 07663

Attention Jay Brown, Esq.

(201) 845–9600

 

If to the Defendants:

 

Investview, Inc.

54 Broad Street

Suite 303

Red Bank, New Jersey 07701

(732) 380–7271

 

With a Copy to:

 

Ledwith & Atkinson

14 St. James Place

Lynbrook, New York 11563

Fax: (516) 593–1816

Email: Thomas D. Atkinson:

tatkinson@ledwithatkinson.com

Attn.: Thomas D. Atkinson, Esq.

 

Notices and communications shall be effective: (a) when delivered if sent by
hand delivery; (b) on the first business day following the day timely deposited
for overnight delivery with Federal Express (or other equivalent national
overnight courier service) ; or (c) on the fifth (5th) business day following
the day duly sent by certified or registered United States mail, return receipt
requested.

 

5

 

 

5.   Upon full compliance with the terms set forth hereinabove, the parties
shall file a Stipulation of Dismissal with Prejudice.

 

  COHN LIFLAND PEARLMAN   HERRMANN & KNOPF LLP   Attorneys for Plaintiff,  
Evenflow Funding, LLC

 

DATED:     October 13, 2014 BY: /s/ JOSEPH B.  BROWN     JOSEPH B.  BROWN

 

  The Sattiraju Law Firm, PC   Attorneys for Defendants,   Investview, Inc.,
William C.   Kosoff, and Nicholas S. Maturo

 

DATED:     September __, 2014 BY: /s/ THOMAS D. ATKINSON     THOMAS D. ATKINSON
 

 

  Investview, Inc.   54 Broad Street   Suite 303   Red Bank, New Jersey 07701

 

DATED:     September __, 2014 BY: /s/ Joseph J. Louro       Dr. Joseph J. Louro
      C.E.O Investview, Inc.  

 

6

